Citation Nr: 1520107	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-05 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for foot fungus.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for heart condition (claimed as atrial fibrillation), to include as due to herbicide (Agent Orange) exposure.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to February 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2014, the Veteran testified via video conference at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that a July 2014 VA Form 21-22 appointed the Massachusetts Department of Veterans' Services as the Veteran's representative.  An appellant has 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board, whichever comes first, during which they may submit a request for a change in representation.  See 38 C.F.R. § 20.1304 (2014). After the 90 day period lapses, the Board will not accept a request for a change in representation except when the appellate demonstrates good cause for the delay.  See 38 C.F.R. § 20.1304(b)(1).  In this case, the Veteran was notified in a letter dated February 26, 2014, that his appeal was certified to the Board for appellate review.  The July 2014 VA Form 21-22 appointing the Massachusetts Department of Veterans' Services as the Veteran's representative was not received within 90 days of that letter, nor has good cause for the delay in request for change in representation been provided.  Accordingly, the request for change in representation is not effective as to the issues on appeal.  See 38 C.F.R. § 20.1304(b)(1)(i).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current foot fungus disorder.

2.  The Veteran's rheumatoid arthritis was not incurred in or aggravated by service, nor was it shown to have manifested within one year of service.

3.  The Veteran does not have a current heart condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for foot fungus have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for heart condition have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  That a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If a veteran was exposed to an herbicide agent during service in the Republic of Vietnam, certain diseases are presumed to be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Ischemic heart disease is among those diseases presumed to be service connected, and includes (but is not limited to) acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.  However, ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id. at Note 2.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

I.  Foot Fungus

The Veteran has not submitted any evidence, nor does he even contend that he currently experiences a foot fungus condition.  Rather, the Veteran acknowledged during his May 2014 Board hearing that he received treatment "years ago" for a fungal infection, but is not currently treated for foot fungus.  Indeed, the Veteran indicated that although he mentioned his foot problem to his primary care physician, she did not see the need to refer the Veteran to a specialist and there is no evidence in the record that any treatment or diagnosis resulted from the Veteran mentioning his concern.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current foot fungus disorder.

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for foot fungus is denied.

II.  Rheumatoid Arthritis

The Veteran contends that his rheumatoid arthritis is related to his military service.  Although the Board does not dispute that the Veteran has a current diagnosis of rheumatoid arthritis, the Board finds that the other two elements required for service connection have not been established.

First, there is no evidence of rheumatoid arthritis in the Veteran's service treatment records (STRs).  The Veteran's STRs contain several treatment records from his military service, pertaining to problems such as upset stomach, chills, and muscle pain.  However, there is no mention of joint pain or arthritis in the Veteran's STRs.  Because it is reasonable to expect that evidence of medical treatment for such injury would be documented along with treatment for other injuries and illnesses, the Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  At all service medical examinations, the Veteran's body systems were found to be clinically normal.  The Board acknowledges that the Veteran indicated that he had a history of joint pain on his report of medical history when entering service.  However, the Board reiterates that neither joint pain nor arthritis were noted on his military entrance examination, and his STRs are absent for any treatment or complaints of joint pain or arthritis.

Additionally, there is no diagnosis or treatment for joint pain or arthritis within one year of service.  The earliest post-military medical record in the claims file is from a general examination conducted in May 1989.  That examination report shows that the Veteran was in relatively good health at that time, and only complained of fatigue.  The earliest evidence of treatment for joint pain is not until September 1998, at which time the Veteran complained of migratory polyarthralgias.  The Veteran was not diagnosed with rheumatoid arthritis until 1999.  See VAMC Boston treatment record dated December 12, 2008.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Finally, there is no evidence relating the Veteran's current rheumatoid arthritis to service, except the Veteran's own assertions.  The Board acknowledges that the Veteran contends that he has had joint pain since service and believes his rheumatoid arthritis to be related to service.  While the Veteran is competent to describe certain symptoms associated with his arthritis, such as pain, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The cause of the Veteran's arthritis is not a simple identification that a layperson is competent to make, and there is no indication that the Veteran has the requisite medical training or expertise necessary in making such an opinion as to cause of his condition.  Therefore, given the medical expertise necessary in making such an opinion as to etiology and the assignment of symptoms to a particular diagnosis, the Veteran's statements regarding etiology of his rheumatoid arthritis do not constitute competent evidence on which the Board can make a service connection determination.

Accordingly, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of a joint pain or arthritis during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current diagnoses are related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b).  Therefore, the Veteran's claims for service connection for rheumatoid arthritis must be denied.  

III.  Heart Condition

The Veteran contends that he has a heart condition related to exposure to herbicides in service, or alternatively, secondary to his service-connected PTSD.  For the reasons stated below, the Board finds that the Veteran's heart condition is not related to service.

The Veteran served in Vietnam from August 1971 to January 1972; accordingly it is presumed that he was exposed to herbicides.  However, as will be discussed below, the Board finds that the Veteran does not have ischemic heart disease as contemplated by 38 C.F.R. § 3.309, and therefore the presumption of service connection does not attach notwithstanding his presumed herbicide exposure.

The record shows that the Veteran was hospitalized in February 2012 following complaints of chest pains and diagnosed with atrial fibrillation with a rapid ventricular response, and pericardial effusion.  See Morton Hospital treatment record dated February 15, 2012.  The Veteran's treating physician determined that the pericardial effusion was likely secondary to his rheumatoid arthritis.  Id.  The Veteran was prescribed Diltiazem.  Id.  A Follow-up visit one week later showed that the atrial fibrillation converted back to sinus rhythm, i.e., normal rhythm of the heart, with pericarditis.  See Dr. R.K. treatment record dated February 21, 2012.  The Veteran had another follow-up appointment on March 5, 2012, at which time he reported having no chest pain, arm pain, pain on exertion, shortness of breath, or palpitations.  Due to abnormal T-wave changes shown on an EKG during that appointment, the Veteran's private physician ordered an echocardiogram to be performed on April 4, 2012.  Results of the echocardiogram revealed that the Veteran had no pericardial effusion and that functioning of the heart was otherwise normal.  Dr. G.C. treatment record dated April 4, 2012.  By May 2012, the Veteran was no longer taking Diltiazem for his heart condition.  Treatment record dated May 22, 2012

The Veteran was provided with a VA examination in April 2012 to assist him in developing his claim.  The examiner documented that the Veteran had a history of pericardial effusion and pericardial adhesions related to pericarditis.  The Veteran had no history of myocardial infarction, congestive heart failure, cardiac arrhythmia, heart valve condition, or infectious heart conditions.  The VA examiner noted that the Veteran's heart conditions do not qualify within the generally accepted medical definition of ischemic heart disease.  Upon physical examination, the Veteran's heart rate was noted to be regular, heart sounds were normal, auscultation of the lungs was clear, and peripheral pulses were normal.  There was no jugular-venous distension or peripheral edema.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms noted.  There was no evidence of cardiac hypertrophy, or cardiac dilatation. An interview-based METS test indicated a METS level greater than 7-10 METS due to his heart condition.  

As an initial matter, the Board finds that the medical evidence of records shows that the Veteran does not have ischemic heart disease.  Accordingly, service connection is not presumed as due to herbicide exposure.

As to the Veteran's assertion that his heart condition may be related to his service-connected PTSD, the medical evidence of record shows that his atrial fibrillation and pericardial effusion was likely secondary to his non-service-connected rheumatoid arthritis.  While the Board acknowledges that lay persons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the findings of the Veteran's treating physicians outweigh the Veteran's opinion.  A medical doctor has education, training, and expertise on these matters that the Veteran is not shown to have.  Therefore, the Board finds the Veteran's opinion that his atrial fibrillation and pericardial effusion may be secondary to PTSD to be less probative than the opinion of his treating physicians.

Finally, the Board has considered whether the Veteran's heart condition is nonetheless related to service on a direct basis.  The Veteran's service treatment records are negative for any heart condition during service.  At all medical examination, his heart and vascular systems were found to be clinically normal.  Furthermore, the Veteran indicated no history of heart problems on his in-service medical history reports.  Additionally, there is no evidence in the record of any heart condition until February 2012.  The Board is entitled to consider this delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability.  Maxson, 230 F.3d at 1333.  Finally, there is no evidence in the record purporting to relate the Veteran's heart condition directly to service.  Accordingly, the Board finds that the Veteran's claim for service connection for heart condition must be denied.

IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in April 2012 and July 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with a VA examination in April 2012 in regard to his claim for service connection for heart condition.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  

The Board notes that the Veteran was not provided a VA examination pertaining to his foot fungus and rheumatoid arthritis.  However, VA's duty to assist requires it to provide a medical examination or obtain a medical opinion only if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, and inter alia, contains competent evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability.  38 C.F.R. § 3.159(c)(4)(i).  The Veteran has not provided any evidence that he suffers from a current foot fungus disability and thus has not triggered the VA's duty to provide a medical examination with respect to that condition.  As to the Veteran's rheumatoid arthritis, as explained in this decision, the weight of the evidence shows that there was no in-service documentation of arthritis to which a competent medical opinion could relate the current disability.  Consequently, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for rheumatoid arthritis, and thus a VA medical examination is not required.  38 U.S.C.A. § 5103A(a)(2) (2014); see also 38 C.F.R. § 3.159(d) (noting that "VA will discontinue providing assistance in obtaining evidence for a claim if the evidence obtained indicates that there is no reasonable possibility that further assistance would substantiate the claim.")

Finally, the Veteran testified at a hearing before the Board in May 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the onset of his conditions.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).

In sum, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for foot fungus is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for heart condition is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


